CONTRATO DE CONCESIÓN PARA MANEJO Y APROVECHAMIENTO
FORESTAL CON FINES MADERABLES EN LA(S, UNIDAD(ES)DE
APROVECHAMIENTO N*(S) 1172, 1174 y 1194 DEL BOSQUE DE PRODUCCIÓN
PERMANENTE DE LORETO

N'16-1QU/C-J-090-04

Conste por el presente documento el Contrato de Concesión para el aprovechamiento y manejo
de recursos forestales en la(s) Unidad(es) de Aprovechamiento N'(s) 1172, 1174 y 1194 del
Bosque de Producción Permanente de Loreto, en adelante el Contrato, que celebran de una parte
el Estado Peruano, actuando a través del Instituto Nacional de Recursos Naturales
(INRENA), en adelante el Concedente, con domicilio en Calle 17 N" 5355, Urb. El Palomar.
distrito de San Isidro, Lima, debidamente representado por su Gerente General, Eco. Félix
Amadeo Rivera Lecaros con DNI N" 008628338, encargado de las funciones de la Jefatura del
ÍNRENA mediante-Resolución Ministerial N* 0482-2004-AG; y de otra parte FORESTAL
VALERA SAC] con N" de RUC 20493307071 representado por su Gerente General, Orinson
Valera Culqui, identificada con Documento Nacional de Identidad N* 05311869. y con su
Gerente Comercial, Orlando Capuena Amasifuencon Documento Nacional de Identidad N*
03840713, con domicilio para los efectos del presente Contrato en Calle Loreto N? 337. distrito
de Iquitos, Loreto, en adelante el Concesionario en los términos y condiciones que se detallan a
continuación:

ANTECEDENTE

Mediante Acuerdo de fecha 06 de mayo de 2004 la Comisión Ad hoc otorgó a la empresa
Forestal Valera SAC, la buena pro para el aprovechamiento de los recursos forestales en el
área determinada por la(s) Unidad(es) de Aprovechamiento N*(s) 1172, 1174 y 1194 ubicada en
el Bosque de Producción Permanente de Loreto.

CLÁUSULA PRIMERA
OBJETO Y ALCANCES DEL CONTRATO

Es objeto del presente Contrato el establecer los derechos y obligaciones de las Partes y
especificar las reglas y procedimientos que regirán los mismos con relación al otorgamiento de
la Concesión.

LA. Por el presente Contrato, el Concedente otorga al Concesionario el derecho al
aprovechamiento sostenible de los recursos forestales maderables del Área de la
Concesión de conformidad con lo establecido en el Plan General de Manejo Forestal y los
Planes Operativos Anuales aprobados.

1.2. El Concesionario podrá efectuar, además del aprovechamiento de madera, bajo su
responsabilidad, el aprovechamiento directo o a través de terceros, de otros recursos de la
flora y fauna silvestre existentes en el Área de la Concesión, así como utilizarla con fines
de turismo o de servicios ambientales, siempre que estas actividades sean incluidas en el
Plan General de Manejo Forestal y en los Planes Operativos Anuales aprobados.

1.3. Las Partes reconocen expresamente que el Estado a nombre de la Nación conserva kh
propiedad sobre el Área de la Concesión y los recursos naturales.en ella existentes, y;

aquellos aprovechados por el Concesionario en virtud de A

Contrato y el marco regulatorio aplicable.

Las definiciones y consideraciones general; Ú de éteLl :
$ hisRIA Dj

ESDETARIO TITILAR.
asticeno Rayioas de Lorels

092

093

CLÁUSULA SEGUNDA |
ÁREA DE LA CONCESIÓN

El Área de la Concesión a que se refiere el presente Contrato corresponde al área determinada
por la(s) Unidad(es) de Aprovechamiento NYs) 1172, 1174 y 1194, definida(s) por el Decreto
Supremo N? 037-2003-AG, que se encuentra(n) ubicada(s) en el Bosque de Producción
Permanente de Loreto, cuyo Plano y Memoria Descriptiva figura como Anexo N? 2 del presente
Contrato.

CLÁUSULA TERCERA
VIGENCIA DE LA CONCESIÓN

3.1. El plazo de vigencia por el cual se entrega la Concesión es de 40 años computados a
partir de la fecha de suscripción del Contrato, salvo que sea resuelto anticipadamente o
renovado de conformidad con lo previsto en el presente Contrato.

é 3.2. El Concedente a solicitud del Concesionario, prorrogará por cinco (3) años el Plazo de
Vigencia de la Concesión, siempre que el informe de evaluación quinquenal aprobado por
el OSINFOR, contenga opinión favorable a la procedencia de la prórroga. De ser el caso,
las Partes suscribirán una adenda al presente Contrato de Concesión, en la que se
establecerá la renovación de su Plazo de Vigencia.

CLÁUSULA CUARTA
PAGO DEL DERECHO DE APROVECHAMIENTO

4.1, Derecko de Aprovechamiento

El Concesionario pagará al Concedente, durante el Plazo de Vigencia de la Concesión, el
Derecho de Aprovechamiento de acuerdo al monto señalado en su Oferta Económica, que obra
como Anexo N? 3 de este Contrato. Dicho pago se efectuará por periodo de zafra anual y por
cada hectárea del Área de la Concesión.

Para efectos del que se haga por el derecho de aprovechamiento correspondiente a la
denominada “Zafra Excepcional”, éste comprenderá además del monto correspondiente a la
primera zafra, el monto proporcional por los días calendarios transcurridos desde la fecha de
suscripción del Contrato hasta el inicio de dicha zafra.

we

4,2. Oportunidad y lugar del Pago del Derecho de Aprovechamiento

JP
7

4.2.1. El pago del Derecho de Aprovechamiento deberá efectuarse durante todo el Plazo
de Vigencia de la Concesión. El pago se realizará en Dólares o en Moneda
Nacional al tipo de cambio, vigente a la fecha de pago en el lugar que fije el
Concedente.

4.2.2. El pago de Derecho de Aprovechamiento será cancelado al contado, salvo a lo
dispuesto en la cláusula 4.2.3.

4.2.3. La aprobación de Regímenes de Fraccion:
El Concesionario podrá acogerse a este
solicitud de fraccionamiento al momento 8! d r IA
de conformidad con el marco regulatorio a; tuLtR

al de Lor sio

ON

4.2.4.

4.2.5,

42.6.

4.2.8.

Para iniciar el aprovechamiento anual será necesario haber cancelado el Derecho
de Aprovechamiento de la zafra anterior. Así mismo, para el otorgamiento de un

fraccionamiento deberá estar cancelado el monto correspondiente a la zafra
anterior.

El Régimen de Fraccionamiento para el pago por Derecho de Aprovechamiento
de la denominada Zafra Excepcional será el establecido por la Resolución

Jefatural que como Anexo N* 4 forma parte integrante del presente Contrato, o la
que la reemplace.

Para solicitar la renovación del plazo de vigencia de la Concesión referido en la

Cláusula 3.2. será necesario no encontrarse con saldo deudor vencido respecto dal
Derecho de Aprovechamiento.

El Concedente a su criterio podrá establecer otras facilidades en casos
debidamente fundamentados y comprobados.

El pago del derecho de aprovechamiento, sea al contado o fraccionado, se realiza
únicamente en la Cuenta Corriente que Oportunamente comunique el INRENA.
Cualquier cambio de cuenta será comunicado de forma escrita al Concesionario
por el Concedente.

El Concesionario declara expresamente que conoce, entiende y acepte las
condiciones del pago de Derecho de Aprovechamiento como parte de sus
obligaciones del Contrato de Concesión y se somete a lo estipulado en las
cláusulas precedentes por propia voluntad.

4.3. Sobre aprovechamiento de otros recursos en el Área de la Concesión

El pago por el aprovechamiento de otros recursos de flora silvestre y de la fauna silvestrs, así
como las actividades de turismo o servicios ambientales que el Concesionario realice en el Área
de la Concesión está incluido en el Derecho de Aprovechamiento a que se refiere la Cláusula
4.1 precedente,

4.4. Programa Promocional

De acuerdo a lo establecido por el Concedente y de conformidad a! Decreto Supremo 012-2003-
AG, el Concesionario gozará del siguiente programa promociona!:

4.4.1

4.4.2

4.4.3

4.44

445

El INRENA, mediante Resolución Jefatural podrá ¡
adicionales al descrito, de conformidad con el marco no!

Reducción del 40% en el pago de los derechos de aprovechamiento
correspondientes al periodo comprendido desde la fecha de suscripción del
Contrato hasta inicio de la segunda zafra.

Reducción del 40% en el pago de los derechos de aprovechamiento de la
segunda zafra.

Reducción del 30% en el pago de los derechos de aprovechamiento de la tercera
zafra.

Reducción del 20% en el pago de los derechos de aprovechamiento de la cuarta
zafra.

zafra.

09

4.5,

Derecho de Aprovechamiento en el caso de Caoba

El pago del Derecho de Aprovechamiento por unidad de superficie de las concesiones en las que
el Plan Operativo Anual incluya el aprovechamiento de la caoba Swjetenia macrophylla, se
establecerá aplicándose la fórmula que se disponga vía Resolución Jefatural.

4.6.

Mecanismos de Reajuste del Derecho de Aprovechamiento

4.6.1. Por excepción y durante los cinco (5) primeros años de la Concesión no se
efectuarán reajustes al Derecho de Aprovechamiento ni se aplicarán los índices de
reajuste a aquellos concesionarios que cumplan adecuadamente con las
obligaciones derivadas del presente Contrato según informe de OSINFOR. En

estos casos el reajuste será considerado tomando como base el derecho de
aprovechamiento correspondiente al quinto año.

4.6.2. Sin embargo como regla general, a efectos de mantener constante el valor del

Derecho de Aprovechamiento se efectuará un reajuste del mismo cada dos (2)
Años. Para esto el Concedente aplicará a dicho periodo un Índice de Reajuste que
asegure este mantenimiento de valor. El Índice estará basado en un indicador de
público conocimiento. El cálculo se efectuará utilizando como año inicial el

inicio de la Concesión y se establecerá periódicamente sobre la base del último
año reajustado.

4.6.3, Para aquellos concesionarios que no cuenten con informe favorable de OSINFOR

se les aplicará la tasa de reajuste tomando como base el segundo año, la misma
que se hará efectiva al pago del derecho del sexto año

CLÁUSULA QUINTA

INICIO DE ACTIVIDADES Y PLAN DE MANEJO FORESTAL PARA LA ZAFRA
EXCEPCIONAL

7

53

CLÁUSULA SEXTA
PLAN GENERAL DE MANEJO FORESTAL

Por excepción y por única vez y de conformidad al Artículo 88? del Reglamento de la Ley
Forestal. para el periodo comprendido entre la fecha de suscripción del Contrato y el
inicio de la segunda zafra, el Concesionario podrá iniciar el aprovechamiento forestal en
los términos y condiciones establecidos en la Resolución Jefatural que obra como Anexo
N? 5 del presente Contrato, o la que la reemplace.

El Concesionario que se acoja al régimen especial establecido en la Cláusula 5.1. deberá
cumplir con lo establecido en las Cláusulas Sexta, Sétima, Octava y Novena, a partir de la
segunda zafra.

El Área de Concesión deberá ser delimitada y linderada, mediante el establecimiento de
hitos, sobre la base de una propuesta que presentará el Concesionario dentro de los 90
días calendario de la fecha de suscripción del Contrato de conformidad con el artículo 79
del Reglamento de la Ley Forestal y de Fauna Silvestre.

6.1.

El Concesionario, de acuerdo a lo estable ES

aprovechamiento forestal de conformidad con' Ropruvistó 3
Forestal, el cual deberá elaborarse de acuerdo a oLéRfNOS de R

ÓN 10
por Resolución Jefatural de INRENA o la que la modifique, quero , Perrone EGASO

Contrato como Anexo NO 6,
an RPECINNES

095
O V

6.2. La presentación de este Plan General de Manejo Forestal dentro del plazo establecido por
los dispositivos legales es obligatoria para la continuación de la concesión a partir de la
segunda zafra. En caso que el Concesionario no cumpla con presentarlo, el Concedente
queda facultado para resolver el Contrato, y se hará efectiva la Garantía de Fiel
Cumplimicato señalada en la Cláusula Vigésimo Novena del Contrato.

6.3. Ningún Concesionario podrá iniciar el aprovechamiento forestal del bosque si no cuenta
con la aprobación de su Plan General de Manejo Forestal por el Concedente, con
excepción de lo dispuesto en la Cláusula Quinta para el Aprovechamiento en la Zafra

Excepcional en el periodo comprendido entre la fecha de suscripción del Contrato y el
inicio de la segunda zafra.

6.4. El Plan General de Manejo Forestal será aprobado por el Concedente. Una vez aprobado
será de observancia obligatoria formando parte integrante del presente Contrato.

6.5. El Plan General de Manejo Forestal podrá ser modificado como consecuencia de las
evaluaciones de las instancias correspondientes o por iniciativa del Concesionario de
conformidad con lo establecido en el Artículo 63? del Reglamento de la Ley Forestal y de
Fauna Silvestre aprobado por Decreto Supremo N? 014-2001-AG.

CLÁUSULA IMA .
PROCEDIMIENTO PE APROBACIÓN DEL PLAN GENERAL DE MANEJO
FORESTAL

TA El inicio y término de la zafra que corresponde a la zona del bosque de producción

permanente donde está ubicada la concesión es el que está determinado por Resolución

Jefatural de INRENA que forma parte integrante del presente Contrato como Anexo N?
05.

7.2 El Concesionario deberá presentar al INRENA el Plan General de Manejo Forestal del
Área de la Concesión hasta noventa (90) días calendarios antes de la culminación de la
primera zafra que se inicie durante la vigencia dei Contrato.

7.3 El Plan General de Manejo Forestal deberá ser presentado al Concedente por el

Concesionario para su revisión, evaluación de su viabilidad y compatibilidad con los

criterios mínimos de sostenibilidad, de acuerdo a los Términos de Referencia para la

elaboración del Plan Genera] de Manejo Forestal contenidos como Anexo N* 6, así

como la incorporación de las principales actividades previstas en el Plan de Trabajo de
su Oferta Técnica.

7.4 Presentado el Plan Genera] de Manejo Forestal, El Concedente tiene un plazo de
noventa (90) días calendario, para la revisión, evaluación y aprobación de dicho Plan
En dicho plazo deberá emitir y notificar una resolución aprobando o no el Plan General
de Manejo Forestal presentado.

7.5 En caso que el Concedente no apruebe el Plan General de Manejo Forestal, el mismo
deberá ser reformulado por el Concesionario en un plazo no mayor de treinta (30) días
calendario de notificada la resolución que lo desapruebe. ko ona

Eras
axe deberán see mentadas y

General_de

re Go0sel
ER EL PRA

(O TITULAR
PESETA ge Loria

7.6 Las resoluciones que el Concedente emitá
causadas. En caso las resoluciones de
Manejo Forestal, éstas deberán especi
objeto que el Concesionario pueda subsa

Gobiuina Regional

CESIONES.

096
a

27 En caso el Concedente deniegue de forma definitiva la aprobación del Plan General de
Manejo Forestal de manera arbitraria y sin la debida fundamentación, el Concesionario
podrá utilizar los mecanismos de solución de controversias recogidos en la Cláusula
Trigésimo Cuarta del presente Contrato.

CLÁUSULA OCTAVA
PLAN OPERATIVO ANUAL

8.1. El Concesionario deberá realizar el aprovechamiento forestal de conformidad con lo
previsto en su Plan Operativo Anual, elaborado de acuerdo a los Términos de Referencia
establecidos por Resolución Jefatural de INRENA o la que la modifique, que forma parte
del presente Contrato como Anexo N%.

8.2. Cada Plan Operativo Anual, será aprobado por el Concedente. Una vez aprobados, serán
de observancia obligatoria formando parte integrante del presente Contrato.

8.3. La presentación del Plan Operativo Anual es obligatoria para todos y cada uno de las
zafras en el plazo de vigencia de la Concesión, con excepción de lo dispuesto en la
Cláusula Quinta para la Zafra Excepcional.

8.4. El Concesionario se encuentra impedido de iniciar el aprovechamiento forestal del bosque
si no cuenta previamente con la aprobación de su Plan Operativo Anual respectivo, con
excepción de lo dispuesto en la Cláusula Quinta para la Zafra Excepcional.

8.5. El Plan Operativo Anual podrá ser modificado como consecuencia de las evaluaciones de
las instancias correspondientes o por iniciativa dei Concesionario de acuerdo con lo
establecido en el Artículo 63 del Reglamento de la Ley Forestal y de Fauna Silvestre,
Decreto Supremo 014-200 1-AG.

CLÁUSULA NOVENA .
PROCEDIMIENTO DE APROBACIÓN DEL PLAN OPERATIVO ANUAL

9.1. El Concesionario deberá presentar al INRENA el Plan Operativo Anual para las
actividades de aprovechamiento respecto a la segunda zafra, noventa (90) días
calendarios antes de la culminación de la primera zafra, de acuerdo con los lineamientos
aprobados en su Plan General de Manejo Forestal y a los Términos de Referencia
incluidos en el Anexo N%6

9,2. El Concedente deberá revisar, evaluar y aprobar dicho plan en función a su
compatibilidad con el Plan General de Manejo Forestal y de acuerdo a los Términos de
Referencia establecidos en el Anexo N* 6 del presente Contrato.

9.3. Con excepción de lo señalado en la cláusula 9.1, el Concesionario en todos los años de
concesión, dos meses antes de finalizar el Plan Operativo Anual en ejecución, deberá
presentar al Concedente, el Plan Operativo Anual para el período siguiente.

9.4. El Concedente tiene un plazo de treinta (30) días calendario, contados a partir de la fecha
de presentación de! Plan Operativo Anual correspondiente, para la revisión y evaluación
del Plan Operativo Anual. En dicho plazo deberá emitir y notificar la resolución

aprobando o no, dicho plan. Luego de apre Braga Pla o, el
S ¡Duero

9.5. eNP27H40DgefáAtivo Anua
fnzo no gdhr UBA! aye RgASo de
2

A ar AO

Gosiarna Regional de Loreto

094
9.6. Las resoluciones que el Concedente emita deberán necesariamente ser fundamentadas y
causadas. En caso el Concedente, emita una resolución que deniegue la aprobación del

Plan Operativo Anual, ésta deberá especificar las razones de ta] denegatoria con el objeto
que el Concesionario pueda subsanarlas.

9.7. En caso el Concedente deniegue de forma definitiva la aprobación del Plan Operativo
Anual sin la debida fundamentación, el Concesionario podrá utilizar los mecanismos de

solución de controversias recogidos en la Cláusula Trigésimo Cuarta del presente
Contrato.

CLÁUSULA DÉCIMA .
DECLARACIONES Y GARANTÍAS DEL CONCEDENTE

Por el presente, el Concedente declara al Concesionario a la fecha de suscripción del Contrato

todo cuanto sigue y reconoce que las siguientes declaraciones son ciertas. completas y correctas
en todos los aspectos sustanciales.

16.1. Constitución y Validez:

El representante del Concedente cuenta con las facultades y autorizaciones necesarias para la
suscripción del presente Contrato

10.2. Autorización, Firma y Efecto:

La firma. entrega y cumplimiento por parte del Concedente del presente Contrato. están
comprendidos dentro de sus facultades conforme a las leyes y demás disposiciones legales
aplicables a la operación prevista en el presente Contrato.

10.3. Consentimientos

No existen requisitos exigidos por las leyes del Perú o por cualquier autoridad de este país. que
obligue al Concedente a obtener cualquier consentimiento o autorización adicional a los
consentimientos obtenidos antes de la fecha de suscripción del Contrato.

CLÁUSULA UNDÉCIMA ]
DECLARACIONES Y GARANTÍAS DEL CONCESIONARIO

Por el presente, el Concesionario declara y garantiza al Concedente, a la de suscripción del
Contrato, todo cuanto sigue y, reconoce que el Concedente interviene en este Contrato sobre la
base de las declaraciones y garantías del Concesionario contenidas en esta Cláusula:

11.1. Constitución y Validez:

El Concesionario:

PLA Es una persona jurídica debidamente constituida y válidamente existente
conforme a las leyes del Perú y está en capacidad de asumir obligaciones para el
ejercicio de sus actividades mercantiles en todas las jurisdicciones en las que
dicha autorización sea necesaria por la naturaleza de sus actividades o por la
propiedad, arrendamiento u operación de sus bienes, excepto en aquellas
jurisdicciones en las que la falta de dicha autorización no tendría to
sustancialmente adverso sobre sus negocios u operaciones:

(HA
A >

11.2, Autorización, Firma y Efecto

11.21. La firma, entrega y cumplimiento del presente Contrato, asi como el
cumplimiento de las obligaciones aquí contempladas por parte del Concesionario.
están comprendidos dentro de sus facultades y han sido debidamente autorizados
por los respectivos órganos sociales competentes.

11.2.2. No es necesaria la realización de ningún otro acto o procedimiento por parte del
Concesionario, para autorizar la suscripción y cumplimiento de las obligaciones
que le corresponden bajo este Contrato.

11.2.3. Este Contrato ha sido debida y válidamente suscrito por el Concesionario y
constituye obligación válida, vinculante y exigible para éste conforme a sus
términos.

11.3. Consentimientos
El Concesionario ha cumplido con todos los requisitos, exigencias y obligaciones necesarias
para formalizar este Contrato y dar debido cumplimiento a sus estipulaciones.

11.4. Cumplimiento de las Leyes

No existen leyes, decretos, reglamentos, normas, dictámenes, sentencias, disposiciones en los
estatutos sociales del Concesionario ni ninguna hipoteca, escritura, contrato de garantía,
contrato de préstamo, convenio u otro acuerdo que sea vinculante para éste o que afecte a
cualesquiera de sus filiales o sucursales bienes, ni existen acciones, juicios, investigaciones,
litigios o procedimientos en curso o inminentes ante órgano jurisdiccional, tribunal arbitral o
autoridad gubernamental alguna, que prohíban, se opongan o en cualquier forma impidan la
firma o cumplimiento de los términos de este Contrato por parte del Concesionario.

11.5. Litigios

No existen acciones legales, juicios, arbitrajes u otros procedimientos legales en curso, ni
sentencias no ejecutadas contra el Concesionario que tengan por objeto prohibir o de otra
manera impedir, la consurnación de las actividades contempiadas en este Contrato.

CLÁUSULA DUODÉCIMA .
REQUISITOS A SER CUMPLIDOS EN LA FECHA DE SUSCRIPCIÓN DEL
CONTRATO

En la fecha de suscripción del Contrato, El Concesionario deberá cumplir y presentar todos y
cada uno de los requisitos que se establecen a continuación:

12.1 Copia literal de la ficha registral y/o partida electrónica de la persona jurídica a quien se
otorga el derecho de concesión, cuando se trate de una persona jurídica o de una
agrupación con promesa de constitución de persona jurídica.

12.2 Testimonio de escritura pública de constitución de persona jurídica o copia certificada
del contrato por escritura pública de tratarse un consorcio o asociación en
participación.

123 Vigencia de poder del representante legal,
por Escritura Pública del representante legal,

DO
O,
12.4 — En el caso de una asociación en participación, podk

Sa

011

12.9

12.10

RUC de la persona jurídica o persona natural,

Constancia de haber cumplido con las obligaciones pendientes con INRENA. la que
deberá solicitar a la Administración Técnica Forestal y de Fauna Silvestre.

Solicitud de fraccionamiento de pago del derecho de aprovechamiento, de pretender este
beneficio,

Comprobante de pago del derecho de aprovechamiento anual por el área total de la
concesión o del porcentaje de este monto si es que el adjudicatario se acoge al
fraccionamiento.

Garantía de Fiel Cumplimiento.

Declaraciones juradas del representante legal del adjudicatario y su fiador, o de la
persona natural y su fiador, según sea el caso.

CLÁUSULA DECIMOTERCE.RA

DELAS RELACIONES CON LAS COMUNIDADES NATIVAS y POBLACIONES

LOCALES

CLÁUSULA DECIMOCUARTA
DERECHOS DEL CONCESIONARIO

14.1.

. El Concesionario deberá respetar los valores culturales tradicionales de las poblaciones

locales y de las comunidades nativas de conformidad con los términos establecidos en el
Plan General de Manejo Forestal que forma parte del presente Contrato.

. El Concestonario se compromete a permitir el libre tránsito de los miembros de las

comunidades nativas y de las poblaciones locales adyacentes por el Área de la Concesión
siempre y cuando no se afecte el aprovechamiento forestal, ni suponga un riesgo para los
activos del Concesionario,

. El Concesionario promoverá preferentemente mecanismos de participación social

comunitaria y de poblaciones locales en los procesos de contratación local y adquisición
de bienes y servicios locales.

. Ei Concesionario será responsable por los actos, daños o perjuicios que en el

desarrollo de su actividad económica, pudiera causar a las comunidades nativas y
poblaciones locales de la zona.

El Concesionario deberá comunicar a INRENA inmediatamente tenga
conocimiento, de la existencia de comunidades nativas en el área de su concesión,
a fin que se evalúe si corresponde proceder a la exclusión de áreas, de
conformidad al presente Contrato.

Las Comunidades Nativas ubicadas dentro del Bosque de Producción Permanente de
Loreto tienen derecho a que sus representantes integren el Comité de Gestión

correspondiente. El Concesionario apoyará las medidas necesarias para el cumplimiento
de esta disposición.

ret
K WEIL RIOS
6 MALA

. A Janal de Loret,

Al Aprovechamiento de los Recursos Forestales Maderables del Área de la Concesión de

acuerdo a lo establecido en el Plan Gengfalyde.Manejo Forestal, Planes Operativos
o LA S

Anuales correspondientes, y en el Plan de Manejo Forestal para la Zafra Excepcional
referido en la Cláusula Quinta del Contrato
14.2. Al Aprovechamiento de otros recursos de la flora y fauna silvestre, de servicios turisticos
y de servicios ambientales dentro del Área de la Concesión, siempre que se incluyan en
el Plan General de Manejo Forestal, los Planes Operativos Anuales correspondientes y en

el Plan de Manejo Forestal para la Zafra Excepcional referido en Ja Cláusula Quinta del
Contrato.

14.3. A transferir, gravar, ceder sus derechos y obligaciones, ceder su posición contractual o

novar todas o cualquiera de sus obligaciones o derechos, previa autorización del

Concedente y en los términos previstos en el presente Contrato y los dispositivos legales
aplicables

14.4,

A la renovación del Plazo de Vigencia del Contrato de Concesión, de forma automática,
previo informe favorable de OSINFOR.

14.5. A los beneficios tributarios otorgados en la Ley N* 27037, Ley de Promoción de la
Inversión en la Amazonía, asi como todo beneficio tributario creado o por crearse
aplicable al presente Contrato.

14.6. Á acceder a la certificación forestal voluntaria, de acuerdo a los procedimientos que se

implementen para el caso.

14.7. A gozar de los programas promocionales respecto dal Derecho de Aprovechamiento que
se establezcan mediante Resolución Jefatural de ÍNRENA.

14.8. A la reducción del 25% del Derecho de Aprovechamiento cuando cuente con
certificación forestal voluntaria, de acuerdo a lo dispuesto en el Reglamento de la Ley
Forestal y de Fauna Silvestre aprobado por Decreto Supramo N* 014-2001-AG.

14.9. A la reducción del 25% del Derecho de Aprovechamiento cuanto involucren proyectos

integrales de extracción, transformación y comercialización, de acuerdo a lo dispuesto en

el Reglamento de la Ley Forestal y de Fauna Silvestre aprobada por Decreto Supremo N?

014-2001-AG.

14.10.A utilizar, exentos de todo pago, los bancos de arena y otros materiales similares que se
encuentren dentro del Área de la Concesión, con ei único fin de construir los caminos
forestales necesarios para el óptimo aprovechamiento de dicha área.

14,11.A detener cualquier acto de terceros que impida o limite sus derechos sobre el Área de la
Concesión.

14.12.A1 apoyo de las autoridades del INRENA y al auxilio de la Policía Nacional del Perú,
Ministerio Público y Fuerzas Armadas para controlar y reprimir actividades ilícitas dentro
del Área de la Concesión.

14.14.A realizar todas aquellas actividades señaladá 2
Planes Operativos Anuales correspondientes, Y
vigentes,

14.15.A integrar el Comité de Gestión correspond;

concesión,

14.16.A solicitar el redimensionamiento y exclusión del área de concesión a fin que se tome en
cuenta derechos de terceros sobre áreas inicialmente concesionadas. Dicho
redimensionamiento, al variar el total de hectáreas concesionadas, variará el valor del

derecho de aprovechamiento de la concesión.

14.17.Todos aquellos derechos señalados en las normas lexales pertinentes, asi como aquellos
que se establezcan, siempre que sean más favorables que los términos actuales.

CLÁUSULA DÉCIMO QUINTA .
DERECHOS ADICIONALES A LA CONCESIÓN

15.1. La suscripción del presente Contrato no otorga al Concesionario ningún otro derecho
adicional a los establecidos en la Cláusula Décimo Cuarta del presente Contrato,

15.2. Con excepción de lo previsto en su Plan General de Manejo Forestal y Plan Operativo

Anual, el Concesionario no podrá utilizar el Área de la Concesión para fines

agropecuarios, ni de proyección urbana, debiendo denunciar cualquier acto ¡lícito que

vulnere su derecho a da Concesión ante el OSINVOR, y

las demás autoridades
competentes tan pronto tenga conocimiento de los mismos

CLÁUSULA DECIMOSEXTA
OBLIGACIONES DEL CONC

- ONARIO

Son obligaciones del Concesionario:

16.1. Las señaladas en el Artículo 88? del Reglamento de la Ley Forestal y de Fauna Silvestre.
16.2. El pago del derecho de aprovechamiento.

16.3. Tramitar las licencias, permisos y autorizaciones necesarios y exigibles, de acuerdo a la

legistación vigente, así como de comunicar al OSINFOR de forma escrita la contratación

de terceros para la ejecución de las actividades señaladas en el POA y Plan General de
Manejo Forestal.

16.4. Aplicar las medidas preventivas y de seguridad que fueran convenientes a fin de eliminar

las causas que originen inconvenientes o riesgos excesivos a las Comunidades Nativas,
Campesinas y poblaciones locales.

16.5. Vigilar el Área de la Concesión, dentro de sus posibilidades mantenerlo libre de

ocupantes, invasores de cualquier tipo sin derecho a ocupar el Área. y no permitir
alteraciones en sus límites. El cumplimiento de esta obligación se efectuará en estrecha
coordinación con la Policía Nacional o las Fuerzas Armadas, las cuales disponen de la

autoridad necesaria para mantener el orden público y la seguridad ciudadana.

Para ese efecto y de conformidad con el Artículo 360 del Reglamento de la Ley Forestal y
de Fauna Silvestre se reconoce al titular de la concesión la facultad de ejercer, directa O

sentido, los titulares de las concesiones d;

BARÍA DEL
e

16.6.
Concedente el redimensionamiento del área de concesión.

16.7. Presentar toda la información que le sea requerida por el OSINFOR o el Convedente
respecto a las condiciones de operatividad técnica y económica del Concesionario

CLÁUSULA DÉCIMO SÉTIMA
ATRIBUCIONES Y OBLIGACIONES DEL CONCEVENTE

17.1. Modificar el Contrato de común acuerdo con el Concesionario. respetando su naturaleza,

las condiciones económicas y técnicas convenidas y el equilibrio financiero de las
prestaciones a cargo de las partes.

17.2

Autorizar sobre la base de criterios debidamente fundamentados y de conformidad con las
cláusulas pertinentes, la transferencia, gravámenes, cesión de derechos y obligaciones,
cesión de posición contractual o novación de todas o cualquiera de las obligaciones o
derechos que genere la concesión, previa autorización del Concedente y en los términos
previstos en el presente Contrato y los dispositivos legales aplicables.

y] 17.3. Declarar la suspensión temporal de la Concesión o su caducidad, cuando ocurra alguna de
las causales previstas en el presente Contrato o en la legislación aplicable.

17.4. Detener cualquier acto de terceros que impida o limite los derechos del Concesionario,
recurriendo al apoyo de las Autoridades Gubernamentales a fin de que este tipo de
actividades cesen de la forma prevista en la legislación vigente

17.5, Declarar la resolución del Contrato en los casos previstos en la Ley Forestal y de Fauna
Silvestre y en el propio Contrato y aplicar las sanciones establecidas en dicha Ley.

17.6. Designar a su representantz locai para que integre el Comité de Gesiión del Bosque de
Producción Permanente de Loreto.

Realizar ta inscripción registral del derecho de concesión materia del presente Contrato.

17.8. Redimensionar el área de la concesión, en tanto y en cuanto se pruebe la existencia de
predios de propiedad privada así como de otros derechos de terceros debidamente
otorgados con anterioridad a la creación de los bosques de producción permanente,

Asimismo el Concedente podrá redimensionar el Área de la concesión cuando en base a
información cartográfica oficial se determine que los límites de la concesión sean
distintos a los inicialmente detenninados.

SS En estos casos, se variará el valor del derecho de aprovechamiento y podrá generar una
compensación de áreas por parte del Concedente.
17.9. Entregar al Concesionario, los recursos forestales maderables y no maderables
provenientes del Area de la Concesión, que hayan sido decomisados por infracciones
xx cometidas por terceros, de conformidad con el Artículo 379" del Reglamento de la Ley
— Forestal y de Fauna Silvestre aprobado por Decreto Supremo N* 014-2001 AG galas
y) directivas correspondientes.
17.10.Realizar el saneamiento de las Áreas de Fa esjgn en
e intereses ocurrido antes de la fecha de sul Priogrda GS
a /

17.11.Registrar para efectos administrativos |] Ñ
proveniente del Área de Concesión.

2 IPERINNES

103
CLÁUSULA DECIMOCTAVA .
SERVIDUMBRES DEL ÁREA DE LA CONCESIÓN

El Concesionario se obliga a respetar las servidumbres de paso y otras, de acuerdo a las normas
establecidas en el Derecho Civil, quedando sujeto además a las siguientes condiciones:

18.1,

18,2,

18.3,

Del libre tránsito por los puentes, oroyas y caminos públicos existentes y los que se
construyan en el futuro.

Del libre paso de oleoductos, gasoductos, instalaciones para la exploración y explotación
minera y petrolera, instalaciones para el servicio público de telecomunicaciones, líneas de
transmisión de energía, vías de comunicación de toda especie, establecidas o que sea
necesario establecer, así como las que demande su Operación y mantenimiento, teniendo

en consideración la onerosidad de la servidumbre legal de paso de conformidad con el
artículo 1052 del Código Civil vigente.

Sí como consecuencia de las obligaciones impuestas por las servidumbres se produjera un
daño de cualquier naturaleza en el Área de la Concesión o a terceros por causas no.

imputables al Concesionario. éste quedará liberada de cualquier responsabilidad de
resarcir o indemnizar dicho daño,

CLÁUSULA DECIMONOVENA
CONSTITUCIÓN DE GRAVÁMENES

19.1. El Concesionario, previa autorización del Concedente. basado en un informe favorable

19.2.

19.4.

. El Acreedor tendrá la facultad, en ejecució;

del OSINFOR, podrá; (a) establecer una garantía fiduciaria a favor de sus Acreedores; O
(b) establecer Hipoteca sobre su derecho de concesión. El derecho de concesión
únicamente garantizará aquellos créditos destinados a la concesión.

El Concesionario deberá, al momento de celebrar Contratos que importen el otorgamiento
de garantías o afecten su Derecho de Concesión, cuidar que estos no superen el Plazo de
Vigencia de la Concesión, debiendo incluir, en elfos, una cláusula en la cual se estipule

expresamente que estos contratos expirarán al Vencimiento del Plazo de Vigencia de la
Concesión.

El Concedente, con el Informe favorable de OSINFOR, tendrá un plazo de treinta (30)
días calendario para pronunciarse sobre la solicitud de autorización de constitución de
gravámenes que formule el Concesionario, el cual se computará desde la fecha de
recepción de la misma, Vencido dicho plazo, sin que el Concedente se pronuncie sobre la

solicitud, ésta se entenderá denegada, pudiendo recurrir a los mecanismos de solución de
controversias establecidos en el presente Contrato.

Con el Informe favorable del OSINFOR, el Concedente no podrá denegar
injustificadamente la autorización solicitada debiendo fundamentar su decisión en
criterios objetivos, en caso ello no ocurriera el Concesionario tendrá expedito su derecho

a recurrir a los mecanismos de solución de controversias establecidos en el presente
Contrato.

sustitución del Concesionario ante un e
Acreedor deberá notificar por escrito af 5 poción
efectuar la referida sustitución. N> 2744

utilizados en el Concurso Público y obligarse a cui

ir con el Plan General de Manejo

404

Forestal. En caso contrario, deberá transferir sus derechos a un tercero que cumpla con
dichos criterios.

CLÁUSULA VIGÉSIMA
SUPERVISIÓN DEL ÁREA DE LA CONCESIÓN

20.1. OSINFOR
El Organismo Supervisor de los Recursos Forestales Maderables -OSINFOR., es el encargado
del control y supervisión del presente Contrato de Concesión, El OSINFOR se rige por la Ley

Forestal y de Fauna Silvestre y su Reglamento, el Reglamento de OSINFOR y las disposiciones
que dicte.

20.2. Deberes del Concesionario relativos a la Supe ¡ón del Contrato de Concesión:
20.2.1. El Concesionario deberá establecer un sistema apropiado para la recolección y
registro de datos, de acuerdo a las directivas señaladas por el OSINFOR.

20.22, El Concesionario deberá especificar en cada Plan Operativo Anual, las
actividades que correspondan al monitoreo del manejo, las metodologías y los
recursos a emplear, asi como el otorgamiento de facilidades para el cumplimiento
de las actividades de supervisión en el Área de la Concesión. Los costos de estas
acuvidades serán de cargo del Concesionario.

- El Concesionario deberá facilitar en cualquier momento las inspecciones en el
Área de la Concesión. la obtención de las muestras, pruebas y análisis que el
OSINFOR considere convenientes.

En el Área de la Concesión, el Concesionario es responsable del seguimiento y
control de las actividades forestales a su cargo de acuerdo a lo previsto en el Plan
General de Manejo Forestal, y en el Plan de Manejo Forestal para la Zafra
Excepcional referido en la Cláusula Quinta del Contrato

20.25. El Concesionario deberá presentar al OSINFOR la información iécnica y
económica de su concesión en la forma y plazos establecidos en su Reglamento.

20.26. De conformidad con la Décimo Sétima Disposición Complementaria del

Reglamento de la Ley Forestal y de Fauna Silvestre en tanto el OSINFOR no

inicie actividades, las funciones de dicho organismo serán desarrolladas por el
INRENA.

CLÁUSULA VIGÉSIMO PRIMERA

LIMITACIONES RESPECTO A LA DISPOSICIÓN DE_ DERECHOS Y
OBLIGACIONES DE LA CONCESIÓN

21.1. El Concesionario podrá transferir, gravar, ceder sus derechos y obligaciones, ceder su

posición contractual o novar todas o cualquiera de sus obligaciones o derechos, así como
modificar sustancialmente la participación de la persona jurídica, de acuerdo con lo
dispuesto por el presente Contrato, siempre que cuente con la autorizació A
expresa del Concedente, previo informe favorable Win >
21.2. El Concedente no pudrá denegar de manera injufiificadeysu A
disposición de derechos u obligaciones. El Conced

calificación técnica utilizados en el Concurso Pú
solicitudes del Concesionario.

105

306

recepción de la solicitud que plantes el Concesionario para
En caso el Concedente no se pronuncie sobre la misma de del plazo establecido en la
pre Cláusula, la solicitud se entenderá denegada y el Concesionario podrá recurrir a
los mecanismos de solución de controversias establecidos en el presente Contrato.

onunciarse sobre la misma.

CLÁUSULA VIGÉSIMA SEGUNDA
PROTECCIÓN AMBIENTAL

22.1. El Concesionario deberá evaluar los recursos y servicios ambientales existentes en el
Área de la Concesión de conformidad a lo establecido en los Términos de Referencia para
la elaboración del Plan General de Manejo Forestal de dicha área que, incorpora en sus
alcances el desarrollo del Estudio de Impacto Ambiental correspondiente.

22.2. El Concesionario se compromete a realizar todas las actividades derivadas de su Derecho
de Concesión, de acuerdo a los siguientes principios orientadores: el aprovechamiento
sostenible de los recursos forestales y de fauna silvestre, el manejo de los recursos
teniendo en cuenta criterios ambientales, sociales y económicos, la conservación del
bosque y la diversidad biológica que alberga, la prevención de los impactos ambientales,
la valorización de los servicios ambientales del bosque y la participación ciudadana.

CLÁUSULA VIGÉSIMO TERCERA

MODIFICACIÓN, VENCIMIENTO Y EFECTOS DEL VENCIMIENTO _DE_La
CONCESIÓN

23.1. Modificación del Contrato
Las Partes podrán acordar, de común acuerdo y por escrito, la mo ción o cambio de este
Contrato, sujetándose a las formalidades, leyes y reglamentos aplicables y vigentes.

23.2. Vencimiento del Plazo de Vigencia de la Concesión
La concesión caducará al vencimiento del Plazo de Vigencia de la Concesión. Una vez que haya
caducado la Concesión, el Área de la Concesión revertirá a favor del Concedente.

23.3. Obligaciones del Concesionario al Vencimiento del Plazo de Vigencia de la
Concesión

Una vez que el Plazo de Vigencia de la Concesión haya vencido, el Concesionario deberá

- Entregar la posesión del Área de Concesión al Concedente.
. Asegurar que el Área de la Concesión se encuentre en los términos y condiciones
previstos en el Plan General de Manejo Forestal.

+ Asegurar que la Concesión se encuentre libre de gravámenes y de obligaciones
frente a terceros,

NES]
mu
is ds

nu

SN]
us
La
La

23.4. Efectos del Vencimiento o de la Resolución
Al vencimiento del Plazo de Vigencia de la Concesión, o producida su resolución cualquiera sea
la causa, ésta revertirá a título gratuito a favor del Concedente, sin obligación de pago o
indemnización alguna. Toda mejora o inversión realizada por el Concesionario en el Área de la
Concesión en el marco del Plan de Manejo Forestal quedará a favor del Concedente.

CLÁUSULA VIGÉSIMO CUARTA
RESOLUCIÓN DEL CONTRATO

24.1, Resolución por causas imputables al ConcesionariA 3
El Concedente podrá resolver el presente Contrato o supYNio

otorgados al Concesionario, en cualquier momento, en caso de och
previstas en la Cláusula 24.2 del Contrato.
24.2. Causales para la Resolución del Contrato

24.2.1. Incumplimiento del Contrato
El incumplimiento por parte del Concesionario de cualquier disposición del
presente Contrato, que no sea subsanada o justificada dentro de los treinta (30)
días calendario siguientes a la recención per parte del Concesionario, de la
notificación hecha por el Concedente o el OSINFOR de ser el caso, de la
existencia de dicho incumplimiento.

24.2.2. Reestructuración o Quiebra
La quiebra, insolvencia, suspensión de pagos de cualquier naturaleza que pudiera
conllevar una declaratoria de insolvencia o a reestructuración patrimonial o
concursal del Concesionario; o el establecimiento de cualquier procedimiento
concursal o de insolvencia contra éste, si dicho proceso no es desestimado en un
plazo de sesenta (60) días calendario siguientes a su inicio.
El Concesionario deviene en insolvente, se encuentre o no sujeta a procedimiento
concursal. si admite por escrito su incapacidad presente o proyectada para pagar
sus deudas líquidas y exigibles.

24.23. Disolución
El Concesionario inicie cualquier procedimiento o tome acuerdos conducentes a
lograr su disolución o liquidación.

24.2.4. Interdicto. Requerimiento
El Concesionario se encuentre sujeto a una orden judicial o administrativa, no
apelada, que le impida realizar una parte sustancial de su negocio y dicha orden
continúe en vigor por más de treinta (30) dias calendario.

24.2.5. Licencias y Permisos
La pérdida, suspensión, revocación o falta de renovación de cualquier licencia o
permiso obtenido o por obtenerse por parte del Concesionario, si dicha pérdida,
suspensión, revocación o falta de renovación pudiera tener un efecto adverso
sobre la capacidad del Concesionario p ra cumplir con el presente Contrato

24.2.€. La caducidad del derecho de concesión
La declaración de caducidad de la Concesión por las causales previstas en la
Cláusula Trigésimo Primera determina la resolución automática del Contrato de
Concesión.

24.2.7. Restitución del Valor de la Garantía de Fiel Cumplimiento
El incumplimiento de la restitución de la Garantía de Fiel Cumplimiento de
acuerdo a lo previsto en la Cláusula Vigésimo Novena.

24.2.8. Renovación de la Garantía de Fiel Cumplimiento
El incumplimiento de la renovación anual de la Garantía de Fiel Cumplimiento de
acuerdo a lo previsto en la Cláusula Vigésimo Noysag come apro

es Fechas

24.2.9. Si un evento de caso fortuito o fuerza mayor nhxe
de doce (12) meses continuados de acnerdo a ES Z
que las Partes acuerden la prówroga del mismo? E Á

S
24.2.10 El mutua acuerdo entre el Concedorte y el Con Ario, dejofsa S;

derecho del Goncedente hacer efectiva la Garantía de Tiel Cumplimiento sin

% EN
Ñ E $ PANCESIONE

107

Sl)
perjuicio de las demás acciones y derechos que le correspondan de acuerdo a las
Leyes Aplicables.

24.2.11 La verificación de algún incumplimiento en el periodo de Suspensión al que se

hice referencia en el numeral 30.6 de ln Cláusula Vrigésima «del presente
Contrato.

24.3. Declaración de la Resolución del Contrato por parte del Concedente

En caso de producirse cualquiera de los supuestos consignados en la Cláusula 24.2, el

Concedente podrá dar por resuelto el Contrato, bastando para ello la notificación de dicha

decisión al Concesionario. En este caso, la concesión caduc inmediatamente y el Concedente

podrá tomar la posesión inmediata sobre el Área de la Concesión, así como hacer electiva la

Garantía de Fiel Cumplimiento sin perjuicio de tas demás acciones y derechos que le

correspondan de acuerdo a las Leyes Aplicables.

24.4, Consecuencias de Resolución del Contrato

En caso de resolución de este Contrato, de conformidad con lo establecido en la presento

Cláusula, el Concedente podrá convocar a Concurso Público para el otorgamiento en concesión
ó del Área de la Concesión. En este supuesto, el Concesionario o sus accionistas, no podrán

participar en esta nuevo Concurso Público.

24.5. Resolución opcional por parte del Concedente
24.5.1. En cualquier momento, por razones de orden o interés público, el Concedente
podrá resolver el presente Contrato y recuperar el control del Área de la
Concesión mediante notificación previa al Concesionario.

24.5.2. En el supuesto de dicha resolución, el Concedente deberá pagar al Concesionario,
en un plazo no mayor de un año contado a partir de la fecha en que se concrete la
resolución del Contrato, y por todo concepto, una cantidad igual al valor presente
del flujo de fondos después de impuestos que se habría dado durante el plazo no
transcurrido de Vigencia de la Concesión.

24.5.3. En dicho supuesto la tasa de descuento que corresponda la determinará una firma
internacional de reconocido prestigio seleccionada por el Concesionario de una
terna propuesta por el Concedente. Para la determinación del flujo de fondos
esperado, deberá tomarse en cuenta el resultado de los cinco (5) años
inmediatamente anteriores al momento de la valorización o el periodo menor que
haya transcurrido desde la fecha de suscripción del Contrato hasta la fecha de la
valorización.

CLÁUSULA VIGÉSIMA QUINTA
TRANSFERENCIA POR SUCESIÓN

25.1. En caso de fallecimiento del Concesionario, si el sucesor fuera una sola persona natural
capaz, adquirirá la calidad de Concesionario,

Concesjona

> . ]
_ 25.2. Si los sucesores fueran varias personas naturales, el derecho del
3 pertenecerá a todos los sucesores en condomini E

partir de la fecha de fallecimiento del causante.
Durante este plazo, todos los condóminos será
MON Contrato, como una sola persona matural, cuya
A

¿para los]
Ejercer

A

Y >e

* ONE
das signientes medidas

25.21. Adjudicar la titularidad de la Concesión a solo uno de ellos, mediante división y
partición:
25,22 Transferir en conjunto su derecho a una persona natural o Jurídica: previa
autorización del Concedente;

CLÁUSULA VIGÉSIMO SEXTA
INFRACCIONES Y SANCIONES

26.1. Sanciones:
El OSINFOR podrá aplicar al Concesionario sanciones en caso este incurra en cualquiera de las
siguientes acciones:

26.13. Las infracciones previstas en los incisos b). 0). 4). 1,0, k), 0). m). Du), v) del

Artículo 363% del Reglamento de la Ley Forestal y de Fauna Silvestre.
26.1.2..Ceder a terceros ajenos a la relación contractual, sin autorización del concedento
el uso total o parcial del Área de la Concesión de manera temporal o permanente
para el aprovechamiento forestal de recursos maderables

26.13. El aprovechamiento de Recursos Fores

ales en velímenes superiores a los
establecidos en el Plan Operativo Anual correspondiente.

26.14. El cambio de uso de la tierra deñitro del Área de la Concesión. no autorizada

conforme a la legislación forestal

26.15. En general, cualquier incumplimiento de las obligaciones del Concesionario

establecidas en el Plan General de Manejo Forestal. Planes Operativos Anuales o

en el Plan de Manejo Forestal para la Zafra Excepcional referido en la Cláusula
Quinta del Contrato de Concesión y en las normas legales aplicables.

- Para la imposición de las sanciones son de aplicación los Artículos 365, 366, 367,
369, 370,373, 374, 373. 378, 379, 380, 381 del Reglamento de la Ley Forestal y

de Fauna Silvestre. en cuanto le sean aplicables. y las demás disposiciones que
para dichos efectos dicte el OSINFOR.

+ Respecto de las infracciones contempladas en el Reglamento de la Ley Forestal y
de Fauna Silvestre no mencionadas, el Concedente delimitará las infracciones y
aplicará las sanciones pertinentes.

26.2. Daños y perjuicios
Las sanciones a que se refiere la presente Cláusula, se aplicarán sin perjuicio de la obligación

del Concesionario de responder por los daños y perjuicios resultantes de sus actos, omisiones o
incumplimiento

CLÁUSULA VIGÉSIMO SÉTIMA
RESPONSABILIDAD E INDEMNIZACIONES

27.1. Ausencia de Responsabilidad del Concede
li
proporcionada
Sin perjuicio de la generalidad de obligaciones que asu
7 E E y
Que anteceden, por medio del presente las partes acuerdas

27.1.1. Cualquier información obtenida del ¡Goncedente

Ñ PS
: e

109

110

relacionada con el Área de la Concesión o con cualquier terreno o estructura
adyacente al mismo, no deberá asumirse que incluye toda la información que
tiene el Concedente ca su posesión y, el Concedente no tendrá obligación ni
responsabilidad alguna, surja o no del presente Contrato, de poner a disposición
del Concesionario en cualquier momento, antes o después de la suscripción del
presente Contrato, toda la información en posesión del Concedente o cualquier
parte de la misma, sin perjuicio de cualquier solicitud del Concesionario
requiriendo dicha información, sea ésta expresa o tácita.

27.12. El Concedente no garantiza en forma alguna, la exactitud de la información
transmitida al Concesionario y especialmente no garantiza que el Área de la
Concesión esté apta y sea adecuada para cualquier propósito en particular. Por la
presente disposición, el Concesionario renuncia a cualquier garantía de cualquier
naturaleza de parte del Concedente.

27:43

+ El Concesionario no tendrá derecho alguno a compensación o a reducción en el
derecho de aprove

aumento 0 a cualquier otra obligación, si se determina
subsecuentemente que el Área de la Concesión no es apta para un propósito
determinado, sin perjuicio que el Concedente pueda tener, o pudiera haber tenido
información, con anterioridad a la fecha de suscripción del Contrato. que pudiera
haber establecido o ayudado al Concesionario a establecer dicho hecho.

La presente disposición deja a salvo la potestad del Concedente de establecer
programas promocionales que contemplen la reducción en el derecho de
aprovechamiento en función a las características especiales dei área
concesionada.

ción por el Concesionario

"oncesionario dentro del Área de la Concesión y en ejecución de las obligaciones asumidas
en virtud del presente Contrato, asumirá Ja responsabilidad, indemnizará y mantendrá a salvo al
Concedente contra cualquier acción, procedimiento, reclamación, demanda, embargo,
obligación o daño respecto de cualquier daño o perjuicio, que en el curso de las actividades
necesarias para el desarrollo de la concesión se pudiera generar a terceros. al ambiente o a la
diversidad biológica dentro del Área de la Concesión o en zonas adyacentes.

27.3. Riesgos de la Concesión

El Concesionario asume por su propia cuenta los gastos y riesgos asociados con el desarrollo
de la Concesión y, en particular con cualquier contrato necesario para el desarrollo de
actividades forestales que pudiera celebrar con su personal o con terceros.

NS CLÁUSULA VIGÉSIMO OCTAVA
SN CASO FORTUITO O FUERZA MAYOR

28.1. El Concesionario quedará exonerado del cumplimiento de! presente
sin limitación alguna las sanciones, daños, perjuicios y efectos del in
Contrato. sólo en la medida y por el periodo de tiempo saqu O

S obstaculizado o impedido por caso fortuito o fus

ÁS intencionalmente obstaculizado o impedido el

S disposición del presente Contrato.

28.2. Del mismo modo, ninguna de las Partes será Ma
SS obligación o por su cumplimiento parcial, tardio oe so durante el periodo que la

Parte obligada se vea afectada por un evento originado por caso fortuito o fuerza mayor y
siempre que acredite que dicha causa impidió su debido cumplimiento.

28.3. Para los fines del Contrato, caso foi

28.4

28.5.

28.6.

287

consistente en un evento extraordinario, imprevisible € irresistible que impide la
ejecución de una obligación o determina su cumplimiento parcial, tardío o defeciuoso.

|. Se excluye de la calificación de caso fortuito o de fuerza mayor, aquellos eventos o
circunstancias, o la combinación de ambos, cuyos efectos pudieron haber sido previstos
por la Parte afectada mediante el ejercicio diligente de actividades que hubieran tenido
por finalidad evitar tales eventos o circunstancias. La ejecución de dichas actividades de
previsión se considerarán obligatorias siempre que las mismas no excedieran el límite de

lo razonable, en función con la magnitud de los eventos o circunstancias que se pretendan
evitar.

+ El caso fortuito o fuerza mayor no liberará a las Partes contratantes del cumplimiento de

las obligaciones que no sean suspendidas por dichos eventos. En esta hipótesis, las

obligaciones afectadas quedarán suspendidas mientras dure el evento de caso fortuito o
fuerza mayor.

Cuando el Concesionario invoque el caso fortuito o fuerza mayor, debe informar dentro
de un plazo de quince (15) días calendario de producido aj Concedente sobre:

28.6.1. Los hechos que ennstituyen dicho evento.

28.6.2. El período estimado de restricción parcial o total de sus actividades y el grado de

impacto previsto. Adicionaimente debe mantener informado al Concedente acerca
del desarrollo de dichos eventos.

Cuando el Concesionario invoque caso fortuito o fuerza mayor, deberá hacer sus mejores
esfuerzos para asegurar la reiniciación de las actividades contenidas en el presente
Contrato después de la ocurrencia de dichos eventos

CLÁUSULA VIGÉSIMO NOVENA
GARANTÍA DE FIEL CUMPLIMIENTO DEL CONTRATO

29.1

+ La Garantia de Fiel Cumplimiento del Contrato de Concesión se otorga por periodos de

de zafra, la cual tiene una duración de 365 días y deberá renovarse anualmente durante
todo el Plazo de Vigencia de la Concesión.

:2. La Garantía de Fiel Cumplimiento del Contrato de Concesión deberá otorgarse de

acuerdo a los términos que establezca el INRENA.

29.3, Con el objeto de garantizar todas y cada una de las obligaciones que le corresponden al

29.4,

Concesionario de acuerdo al presente Contrato, éste deberá entregar al Concedente en la
fecha de suscripción del Contrato, un pagaré con un vencimiento al término de la primera
zafra, por el monto correspondiente al derecho de aprovechamiento de ésta más el monto
proporcional por los días calendarios transcurridos desde la fecha de suscripción del
Contrato hasta el inicio de dicha zafra. Este pagaré estará garantizado por al un fiador.

El Concesionario deberá renovar la Garantía de Fiel Cumplimiento quince (15) días antes
del vencimiento de la garantía en vigencia. Si el Concesionario no renueva la garantía en
un plazo de tres (03) meses, el Concedente, podrá declarar resuelto el presente Contrato
como consecuencia de ello la concesión caducará en la je dichanAció

procederá a ejecutar la Garantía de Fiel Cumplimiento A6b£

En caso de ejecución parcial de la Garantía de [3
Concesión. el Concesionario deberá restituir, la QA
Contrato de Concesión. Si el Concesionario no resti

en un plazo de treinta-(30) dias calendagj ntados a pa a fecha que se realizó

E AGES
57 AEPD emo di ae
Esjántía al mb original: 10

y

CONCESIONES!
29.6.

la ejecución parcial de la misma, el Concedente, mediante comunicación escrita a este
efecto, podrá declarar resuelto el presente Contrato y. como consecuencia de eilo. la
Concesión caducará en la fecha de dicha notificación y se ejecutará el saldo de dicha
Garantía.

El Concesionario tendrá la obligación de mantener vigente la Garantía de Fiel
Cumplimiento por un periodo adicional de doce meses al vencimiento del Plazo de
Vigencia de la Concesión. periodo en el cual el OSINFOR deberá emitir un informe que
certifique el Concesionario ha cumplido todas y cada una de las obligaciones previstas en
el presente Contrato; caso contrario, se podrá ejecutar dicha Garantía.

CLÁUSULA TRIGÉSIMA .
SUSPENSIÓN DE LA CONCESIÓN

30.1,

30.2.

Causal de suspensión de la concesión:

30.1.1. Supuestos de caso fortuito, fuerza mayor que impidan las actividades de
aprovechamiento forestal.

30.1.2. La renuncia a la concesión que formule el concesionario.

Procedimiento

En caso de producirse un evento calificado como causal de suspensión de la Concesión, el
Concesionario deberá comunicar dicho evento al Concedente, informándole de la situación, del
plazo estimado de la ocurrencia del evento y proponiéndole un plazo en el cual las obligaciones
quedarán suspendidas. El Concedente tendrá un plazo de treinta (30) días calendario para
acceder a la solicitud que le formule el Concesionario. Transcurrido dicho plazo sin que el
Concedente se pronuncie sobre la solicitud formulada, ésta se entenderá desaprobada.

30.3.

Efcctos

La suspensión no libera a las Partes de las obligaciones que no sean suspendidas por dichos
eventos, ni suprime los desechos que pudiera ejercer para mantener la concesión. En este

supuesto, sólo las obligaciones afectadas quedarán suspendidas mientras dure el evento que
generó la suspensión,

30.4,

Plazo Máximo de Suspensión

En ningún caso la suspensión de la Concesión podrá extenderse por un y «iodo superior a doce
(12) meses continuos o consecutivos. en cuyo caso se podrá resolver el Contrato.

30.5.

Suspensión unilateral de actividades por parte del Concesionario

Si iniciadas las actividades previstas en el Plan de Manejo Forestal aprobado, el Concesionario
las suspendiera unilateralmente, el OSINFOR te notificará que reanude las mismas es un plazo
máximo de 120 días calendarios, salvo causas de fuerza mayor, en cuyo caso se procederá de
acuerdo a lo establecido en la presente Cláusula. Si las actividades no se han reanudado dentro
del plazo estipulado, el OSINFOR notificará al Concedente para que proceda a resolver el
Contrato de Concesión y ejecute la garantía de Fiel Cumplimiento.

30.6 Suspensión en mérito a Solicitud de Resolución de Concesión
En caso que el concesionario solicite por escrito la Resolución de su concesión, quedarán

automáticamente suspendidos sus derechos y obligaciones respecto a ésta, no pudiendo efect
ninguna actividad de aprovechamiento en el área de la concesión. f
comprende la obligación del concesionario referidas a
concesionada y mantenerla libre de terceros.
Presentada la solicitud, el Concedente tendrá un plazk.

Esta Apo
LOT di

y?

qa ati

Ay

o o aL ROS
cumplimiento de las obligaciones del Concesionario a la fel E Joa y Peña e reta
y resolver el Contrato. En caso se verifiquy limito injustáigá 1 E lrlagie LO

obligaciones contractuales por parte del concesionario, se procederá a ejecutar la Garantía de
Ficl Cumplimiento, dejando a salvo el derecho del Concedente de ejercer las acciones y
derechos que le correspondan conforme a las leyes aplicables.

CLÁUSULA TRIGÉSIMO PRIMERA
CADUCIDAD DE LA CONCESIÓN

El Concedente podrá dar por terminado anticipadamente el Plazo de Vigencia de la Concesión,

mediante simple aviso cursado por escrito al Concesionario, en cualquiera de los siguientes
casos:

31,1. El incumplimiento de! Plan General de Manejo Forestal y de los Planes Operativos. de
acuerdo a lo dispuesto en el presente Contrato.

31.2. El no pago del Derecho de Aprovechamiento.
31.3, Extracción fuera de los límites de la concesión.

31.4. Promover la extracción de especies maderables a través de terceros, infringiendo el marco
regulatorio vigente.

31.5. Incurrir en delito o falta que implique grave riesgo o cause severos perjuicios al ambiente
y la biodiversidad.

CLÁUSULA TRIGÉSIMA SEGUNDA
EQUILIBRIO ECONÓMICO

32.1. Cada cinco (5) años del Plazo de Vigencia de la Concesión, dentro de un plazo que
vencerá el 31 de Enero del año inmediato siguiente, cualquiera de las Partes que
considere que el equilibrio económico del Contrato se ha visto significativamente
afectado en su perjuicio por'un monto que equivalga al 15% o más del ingreso bruto
anual promedio declarado de los dos (2) años inmediatamente anteriores exclusivamente
por cambios en las Leyes Aplicables, en la aplicación o interpretación de las mismas, que
tengan exclusiva relación a aspectos económicos financieros vinculados: a) la inversión.
titularidad u operación de la concesión: o. b) al presente Contrato; podrá proponer por
escrito y con la necesaria sustentación, las soluciones y procedimientos a seguir para
restablecer el equilibrio económico existente a la fecha de suscripción del Contrato, Estas
soluciones y propuestas podrán incluir propuestas para la modificación, entre otras cosas,
del Derecho de Aprovechamiento, del Plazo de Vigencia de la Concesión, del tamaño del
Área de la Concesión.

32.2. No podrá modificarse el Derecho de Aprovechamiento, cuando las ganancias
extraordinarias a que s= refiere la Cláusula precedente sean producto del esfuerzo del
Concesionario o de innovaciones tecnológicas

323. Las Partes harán sus mejores esfuerzos para acordar las medidas que hagan posible el
restablecimiento del equilibrio económico dentro de un plazo de treinta (30) días útiles

contados a partir de la presentación de la propuesta a que se hace referencia en el párrafo
precedente.

ya
CLÁUSULA TRIGÉSIMO TERCERA
IMPUESTOS

El pago de todos los impuestos y el establecimiento de las garantías que se requieran de acuerdo
con las Leyes Aplicables serán exclusivamente por cuenta y responsabilidad del Concesionario

CLÁUSULA TRIGÉSIMO CUARTA

SOLUCIÓN DE CONTROVERSIAS

34.1. Negociación — Trato Directo

Todos los conflictos y controversias que pudieran surgir entre las Partes sobre la interpretación,
ejecución, cumplimiento o cualquier otro aspecto relacionado a la existencia, validez o nulidad
del presente Contrato, deberán ser resueltos por trato directo entro las Partes dentro de un plazo
de quince (15) días contados a partir de la fecha en que una Parte comunica a la otra, por escrito,
la existencia de un conflicto o controversia (el “Plazo de Trato Directo”).

34.2. Clasificación de la Controversia

En caso que las partes dentro del Plazo de Trato Directo, no resolvieran el conflicto o
controversia suscitado, entonces deberán definirlo como un conflicto o controversia de carácter
técnico o no técnico, según el caso. Los conflictos o controversias técnicas serán resueltos
conforme al procedimiento estipulado en la Cláusula 34,3. Los conflictos o controversias que no
sean de carácter técnico serán resueltos conforme al procedimiento previsto en la Cláusula 34.4,
En caso que las Partes no se pusieran de acuerdo dentro del Plazo de Trato Directo respecto de
si el conflicto o coniroversia suscitado es una Controversia Técnica o una Controversia No
Técnica, entonces tal conflicto o controversia deberá ser considerado como una Controversia Ne
Técnica y será resuelto conforme al procedimiento previsto en la Cláusula 34.4,

33.3, Controversias Técnicas

Toda Controversia Técnica que no pueda ser resuelta directamente por las Partes deniro del
Plazo de Trato Directo deberá ser sometida a la decisión final e inapelable de un solo Experto ea
la materia (el “Experto”) designado de mutuo acuerdo por las Partes dentro de los tres (6) días
calendario siguientes 2 la determinación de la existencia de una Controversia Técnica. Cuando
las Partes no acuerden la designación del Experto, el Experto será designado por dos personas.
cada una de ellas designada por una de las Partes. Cuando estas dos personas no puedan acordar
el nombramiento de un Experto dentro de los cinco (5) días calendario siguientes a su
designación, cualquiera de las Partes podrá solicitar al Colegio de Ingenieros del Perú la
designación del Experto, quien deberá reunir los mismos requisitos aplicables al Experto
designado por las partes y quica deberá resolver la controversia de conformidad con lo
establecido en la presente Cláusula.

El Experto podrá solicitar de las partes cualquier información que considere necesaria para
resolver la Controversia Técnica y podrá efectuar cualquier prueba y solicitar las que considere
necesarias de las Partes o terceros. El Experto deberá notificar una decisión preliminar a las
partes dentro de los treinta (30) días calendario siguientes a su designación, dando a las Partes
cinco (5) días calendario para preparar y entregar al Experto sus comentarios sobre la decisión
preliminar. El Experto entonces emitirá, de acuerdo a su leal saber y entender, su decisión final
con carácter vinculante para el Concedente y el Concesionario sobre la referida Controversia
Técnica dentro de los diez (10) días calendario siguientes a la recepción de los comentarios
hechos por las Partes sobre su decisión preliminar, o al concluir el plazo para realizar dichos
comentarios, el que concluya primero. El procedimiento para resolver una Controversia Técnica
deberá llevarse a cabo en la ciudad de Lima, Perú, salvo que se efectúen prucbas que
considere necesario que se lleven a cabo en otra ubicación.

34.4, Controversias No Técnicas

Las Controversias No Técnicas serán resueltas mediante arbitraje de derecho, a través de un
procedimiento tramitado de conformidad con la Ley General de Arbitraje.

34.5. Continuación de las Obligaciones

Durante el desarrollo del arbitraje las Partes continuarán con la ejecución de sus obligaciones
contractuales, en la medida en que sea posible, inclusive con aquéllas materia del arbitraje. Si la
materia del arbitraje fuera el cumplimiento de las obligaciones garantizadas con la Garantía de

Fiel Cumplimiento, si fuera aplicable, Quedará en suspenso el plazo respectivo y tal garantía no
podrá ser ejecutada y deberá ser mantenida vigente durante el procedimiento arbitral.

CLÁUSULA TRIGÉSIMA QUINTA

DISPOSICIONES FINALES

35.1 Ley aplicable
La Ley aplicable al presente Contrato es la Ley Peruana.

33.2 Moneda del Contrato
La moneda del Contrato es el dólar de los Estados Unidos de América.

35.3 Interpretación
Los títulos contenidos en este Contrato son
como parte de este Contrato, p
u obligaciones de las Partes.

para identificación y no deben ser considerados
ara limitar o ampliar su contenido o para determinar los derechos

35.4 Renuncia, modificaciones y aclaraciones

35.4.1. La renuncia de Cualquiera de las Partes, a uno o más derechos que le
correspondan conforme al Contrato, sólo tendrá efecto si se realiza por escrito y
con la debida notificación a la oira Parte. Si en cualquier momento, durante la
vigencia del Contrato, una de las Partes renuncia o deja de ejercer un derecho
específico estipulado en el Contrato, dicha conducta no podrá ser considerada por
la otra Parte como una renuncia permanente para hacer valer el mismo derecho o
cualquier otro que le corresponda durante la vigencia del Contrato.

El Concesionario podrá renunciar a su derecho de Concesión, sustentando
debidamente los motivos de su decisión por escrito, sujetándose a lo dispuesto en
el numeral 30.6 de la Cláusula Trigésima del presente Contrato.

35.4.2. Las modificaciones o aclaraciones al Contrato únicamente serán válidas cuando

sean acordadas por escrito y firmadas por los representantes de las Partes
debidamente facultados para el efecto.

35.5 Integridad del Contrato

35.5.1. Este Contrato y sus Anexos contienen el completo acuerdo de las Partes con
relación al objeto del mismo.

35.5.2. Forman parte integrante del Contrato, los Anexos, las Bases, 1
Económica del Adjudicatario en el Concurso, el Pj
aprobado por el Concedento, los Planes Anual pm
Concedente y el Plan de Manejo Forestal par
el Concedente, los que serán de observancia o

N

co

CESIONES!

35.6 Domicilio

Las Partes declaran como válidos los domicilios señalados en la introducción del Contrato +
cualquier cambio, para ser considerado como válido. deberá ser notificado previamente por
escrito y de manera indubitable a la otra Parte.

35.7 Nulidad parcial

Si cualquier estipulación o disposición del Contrato fuera declarada nula, inválida o no exigible
por el laudo arbitral. dicha decisión será interpretada estrictamente para dicha estipulación O
disposición y no afectará la validez de las demás estipulaciones o disposiciones del Contrato.

35.8 Elevación del Contrato a Escritura Pública:

Cualquiera de las Partes podrá elevar el presente Contrato a Escritura Pública, siendo los gastos
que ello origine de cargo de la Parte que lo solicite, quien además deberá entregar a la otra
Parte una copia simple de la misma.

33.9 Confidencialidad.

El Concesionario no podrá divulgar a terceros información referente al Concedente. calificada
como confidencial por éste, que el Concesionario conozca, se entere o haya tomado
conocimiento directo o indirecto en virtud de su participación en el Concurso Público y
celebración de este Contrato, a menos que cuente con autorización escrita para su divulgación a
terceros, en cada caso concreto.

El Concesionario deberá adoptar las medidas necesarias para que su personal cumpla las normas
de confidencialidad establecidas, incluyendo, más no limitándose, a la inclusión de una cláusula
de confidencialidad en todos los contratos de trabajo que celebre con sus empleados.

En señal de conformidad y aceptación del contenido del presente Conirato, las partes lo
suscriben en tres ejemplares del mismo. tenor, en la ciudad de Lima, a los 30 días del mes de
¡junio de dos mil cuatro.

CLÁUSULA ADICIONAL

Interviene en el presente Contrato de Concesión de los Bosques de Producción Permanente de
Loreto, el Concesionario, con domicilio en Calle Loreto N? 337, distrito de Iquitos, Loreto que
es una sociedad constituida en el Perú bajo las leyes peruanas, la misma que se encuentra
debidamente inscrita en la Partida Electrónica N” 11008891 del Registro de Personas Jurídicas
de la Oficina Registral de Iquitos y que procede debidamente representada por su Gerente
General, Orinson Valera Culqui, identificada con Documento Nacional de Identidad N*”
05311869, y con su Gerente Comercial, Orlando Capuena Amasifuen con Documento Nacional
de Identidad N* 05840713, según poder que corre inscrito en la Partida N? 11008891 del
Registro de Personas Jurídicas de la Oficina Registral de Iquitos, para asumir irrevocable e
incondicionalmente los derecho FDPRgaciones a que se refiere este Contrato.

Eco. Félix, Ama ¡vera LORO; Orinson Valera Culqui
Forestal Valera SAC
EL CONCESIONAR]

Forestal Valera SAC
EL CONCESIONARIO

416
Es el postor favorecido con la Adjudicación de la Buena Pro del

2.pro: Es la declaración que efectuó la Comisión Ad has estabicciento de Dan.
ci Concurso por ser la mejor vierta.

sv de trescientes sesenta y cinco dias (365) cuyo inicio y término está precisado
Resolución Jofateral NO? 120-2003 INRENA

ls la superúcie resultante de la sima dé los

adaís) en corc2sión al

Autoridad <ubermamnental: Cualguier autoridad competente, judi

4. levistativa, política o administrativa
des Perñ, facultada conforme a las leyes aplicables para semitir O interpretar normas o decision
ale 3, von los cicctos obli mueras para guIenes Se ron sometid

Concurso Pública MN 004-2003-INRENA para la conecsión de las U
Ajrov echamiento del Bosque de Producción Permanente de Loreto,

sus anexos, circulares, aclaratorias y

Caducidad de 1 Concesión Fendrá el significado que le otorga la cláusula trigésimo primera de esto
Contrato e en Jas Leyes Aplicables

Cumisida Ad hoc: Es la Comisión Ad hoc designada por Resolución Jefatural N? 132-2003-1NRENA,
modificada por Resolución Jefarral N? 067-2004-INRENA, encargada de conducir el concurso público
para el plorgamiento de concesiones forestales con fines maderables en el Bosque de Producción
Permanente de Loreto,

Concedente: Es el Estado Peruano representado por cl instituto Nacional de Recursos Naturales
¿INR

29)

ENS

E el derecho que el Estado le otorga a! Concesionario, como resulcado del Cor
proves amiento sostenible de recursos forestales y otros de ser el 2250.

Manejo Forestal y los Planes Operativos Anuales aprobados por el [ EIN en las condicione
¿imitaciones que establece el presente contrato y el marco regulatorio

stonario: Persona natural o jurídica que ejecuta el Contrato de Concesión como contraparte:
Concedente

Derecho de Aprovechamiento: la retribución económica que efectuará cada Concesionario por CA

hue del Área de la Concesión, Este derecho es anual, está cxapresado en Dolares por hec qe a
reajustado durante el plazo ale Visencia de la Concesión

Dal 61353 Es Lime

exa de curso legal en los Estados Unidos
418

ANEXO 2

MAPA Y MEMORIA
DESCRIPTIVA DE LA
CONCESION

cmaraamecel
E
E

9710000

9740000

2750000

AS

So SY omo
29 y

: FU OGO-T-D/MDI-91 eN OLVUJNOD

: 1DVS VUTTVA TV.LSIVOA.,

AV ISAVOA NOISIINOD V1 HA NOIDVOIEN HA VA VIA

INLSAJOA NOLDYNNO

(CT OVINIO

EN

VNJANI

MUSANTIS YNIV4 IO A TV ISIIOS VIONFUNELNE

VINEIMORIOY 2000

SIN

: ó) SIWANLYN SOSINDIY 30 TYNOIDVN OLNINISNI

CAAA CEI YAA

8720000

po ! ! [
| E9LL
pal 1
1
: | -
evil A + |
sa 6bsL
% i
a
Ey a LozL
v8
eueÑ ejues 7 o !
£ BUBUeA >
BAN
' £ -
i orteeORAn vean a pepajos
: (amurturpasd UQISIDA)

: ONU oonoId Y ap sa

: .DVS YINEA (PISOS,
ap ojuaumyosr od y ap Sapepru
"OVS BIBLA IP

¡eIs004 UQISAdUO) E] ap 21

EST

DISAQUO) P] DP SIIMIZA Y

OJUMUIRUDIAOJd Y ap SAPepitl(] Sep 2p SOBIDA, ” (S)

ke]
dosnv0L830a

BIOJmy Ong >

>
VANaAz Do

JBAOg

9stL

sopejqod somuag

S

YNOIONHANOD SONDAS

a

OS

BJs/¡A BUeng
eJequiy
000n0s

0000926
IT.

ANEXO

MEMORIA DESCRIPTIVA
CONCESIÓN DE
FORESTAL VALERA SAC
CONTRATO N” 16-1QU/C-3-090-04

UBICACIÓN POLITICA

Departamento : Loreto

Provincia (s) : Maynas

Distrito (s) : Napo, Alto Nanay

SUPERFICIE Y LÍMITES DE LAS UNIDADES DE APROVECHAMIENTO

El área de la concesión está conformada por las unidades de aprovechamiento
N? 1172, 1174, 1194,

>
wua [reto | —— ENADAS me _ REFERENCIA SUPERFICIE
1172 i Pi 1 528560 9733421 [P3-P1: Rio Mazán ] 82
po | sa8s60 9745613 A
ps | 539560 9745613
1 Pa | 535360 9724870 1
1 [pr s28s60 | ora 9.388
P2 533560 9724737 PL-P2: Rio Mazán
P3 1 333560 9710613 |
P4 328560, 9710613
liga | pr 530894 9754040 8,754
p2 533413 9153653
P 548560 9746401
PS 548560 97AS613
P5 330915 9745613

Nota : Las coordenadas UTM, corresponden a la Zona 18 y al Datum WGS 34
La información cartográfica en formato digital de lo descrito en la presente

Memoria, obra en los archivos del CIF-IFFS-INRENA.
CONCE

p2L

UL SUPERFICIE Y LÍMITES DEL ÁREA TOTAL DE LA CONCESIÓN

No, | vixrice A REFERENCIA SURERFICIE
18 vi 530894 9754049 26254

yz 533413 9753653

v3 548560 : 9746401 7]

ya 548560 9ras6la |

ys 533560 9745613 >]

v6 533560 9710613

vz 528560 9710613

v8 528560 sa TL

vo | s3091s gras6r |

Nota : Las coordenadas UTM, corresponden a la Zona 18 y al Datum WGS 34
La información cartográfica en formato digita de lo descrito en la presente
Memoria, obra en los archivos del CIF-IFFS-INRENA.

